74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Zachary E. ROLAND, Plaintiff-Appellant,v.Marvin L. POLK;  Robert Lewis;  Leon Edmonds, Defendants-Appellees.
No. 95-7300.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 21, 1995.Decided:  January 23, 1996.

Zachary E. Roland, Appellant Pro Se.  David L. Woodard, North Carolina Department of Justice, Raleigh, NC, for Appellees.
Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal a magistrate judge's recommendation to grant Defendants' motion for summary judgment and a protective order, and denying Plaintiff's motion to compel production.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED